DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on June 20, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 9-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chau et al. (US 2010/0131039, hereinafter Chau).
Concerning claim 1, the Chau et al. prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 7; 30), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 4; 32), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 4; 70), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 7); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 7; 12); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 8), wherein the expansion device comprises an inner expandable member (Figure 5; 32, balloon) and a plurality of outer expandable members (Figure 5; 34, may be interpreted as outer expandable members because they exist on the outer surface of the inner expandable member and they expand with the inner expandable member), wherein the outer expandable members are distributed circumferentially around the inner expandable member (Figure 4; 34) and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer expandable members providing profusion passageways between the expansion device and the prosthetic heart valve when the expanded device is in the expanded configuration (Figure 5; gaps present between expandable members 34).
Concerning claim 9, the Chau reference teaches the method of claim 1, wherein the expansion device is an inflatable balloon (Figure 4; 32).
Concerning claim 10, the Chau reference teaches the method of claim 1, wherein the expansion device comprises at least five outer expandable members (Figure 5; 34, defines six outer expandable members).
Concerning claim 11, the Chau reference teaches the method of claim 1, wherein the expansion device may include more than six outer expandable members, which would define at least seven outer expandable members ([¶0076]).
Concerning claims 12-15, the Chau et al. prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 7; 30), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 4; 32), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 4; 70), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 7); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 7; 12); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 8), wherein the expansion device may comprise a main body (Figure 23B; 200) and a plurality of projections extending radially from the main body (Figure 23B; 202), wherein the projections are spaced apart relative to each such that there are one or more longitudinally-extending grooves extending between adjacent projections and also one or more circumferentially-extending grooves, wherein the longitudinally-extending grooves intersect the circumferentially-extending grooves (Figure 22 | [¶ 0110]), which may provide perfusion passageways between the expansion device and the prosthetic heart valve when the expansion device is in the expanded configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411).
Concerning claim 1, the Cribier prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 12a; 27), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 12a; 26), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 12a; 10), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 13g); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 13g; 6); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 13h), but it does not specifically teach the expansion device comprising an inner expandable member and a plurality of outer expandable members, wherein the outer expandable members are distributed circumferentially around the inner expandable member and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer expandable members providing perfusion passageways between the expansion device and the prosthetic heart valve when the expansion device is in the expanded state.
However, the Cribier reference teaches that the balloon catheter may be provided with perfusion lumens to allow for flow during expansion of the balloon ([¶ 0178]), wherein the Condado reference further teaches a balloon catheter which may be used for perfusion of fluids during treatment, wherein the balloon catheter includes an inner expandable member (Figure 26; 1072) and a plurality of outer expandable members (Figure 26; 1060), wherein the outer expandable members are distributed circumferentially around the inner expandable member and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer expandable members providing perfusion passageways (Figure 26; 1060, cross-section C).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the expansion device of the Cribier reference with the expansion device of the Condado reference comprising an inner expandable member and a plurality of outer expandable members, wherein the outer expandable members are distributed circumferentially around the inner expandable member and are circumferentially spaced apart relative to each such that there are gaps between adjacent outer expandable members to provide a balloon that provides perfusion passageways between the expansion device and the prosthetic heart valve when the expansion device is in the expanded state to maintain perfusion during the necessary time to perform the procedure (Condado; Column 18, Lines 5-13).
Concerning claims 5 and 8, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein the Condado reference further teaches the outer expandable members comprising main portions, proximal portions, and distal portions, and wherein the proximal portions are fixedly coupled to the inner expandable member via arms (Figure 25; 1048 | Column 19, Line 51 – Column 20, Line 2) while the main portion may freely move relative to the inner expandable member (Column 21, Lines 27-36).
Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) as applied to claims 1, 5, and 8, and further in view of Drasler et al. (US 2010/0094209, hereinafter Drasler).
Concerning claims 2-4, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein the expansion device comprises a main portion, a proximal portion, and a distal portion, but does not specifically teach the proximal portion and the distal portion being circumferentially narrower than the main portion.
However, the Drasler reference teaches a perfusion balloon having outer expandable members distributed circumferentially relative to each other such that there are gaps between adjacent outer expandable members providing perfusion passageways (Figure 21; 262A-B) similar to that of the Cribier reference, wherein each of the outer expandable members comprise a main portion, a proximal portion, and a distal portion, and wherein the proximal portion and the distal portion are circumferentially narrower than the main portion (Figure 21; 262A-B).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer expandable members of the Cribier and Condado combination include the shape of the outer expandable members of the Drasler reference as a simple substitution of one balloon shape for another which would produce the predictable result of performing equally well and effectively the same.
Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) as applied to claims 1, 5, and 8, and further in view of Grayzel (US 4878495).
Concerning claims 6 and 7, the combination of the Cribier and Condado references as discussed above teaches the method of claim 1, wherein the expansion device comprises a main portion, a proximal portion, and a distal portion, but does not specifically teach the proximal portions and the distal portions being fixedly coupled to the inner expandable member.
However, the Grayzel reference teaches a device for use in valvuloplasty procedures, wherein the device includes an expansion member which also includes an inner member (Figure 3; 350) and a plurality of outer expandable members (Figure 3; 360, 370), wherein the reference teaches that the balloons are in fixed position relative to each other, therein suggesting that they are fixed along the length of the plurality of balloons (Column 3, Lines 6-12).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer expandable members of the Cribier and Condado references be fixed along the length of the balloon, therein fixing the relative positions of the outer expandable members as in the Grayzel reference as an alternative method of fixing the outer expandable members to the inner expandable member which would have the expected result of providing improved anatomical structure and function to the valve treated by the method (Grayzel; Column 3, Lines 6-12).
Claims 16-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) and Blackshear, Jr. et al. (US 5308356, hereinafter Blackshear).
Concerning claims 16-18, the Cribier prior art reference teaches a method of implanting a prosthetic valve, the method comprising: advancing a distal end portion of a catheter shaft through a patient’s vasculature (Figure 12a; 27), wherein the distal end portion of the catheter shaft comprises an expansion device (Figure 12a; 26), and wherein a prosthetic heart valve is mounted on the expansion device (Figure 12a; 10), the expansion device and the prosthetic heart valve being in a compressed configuration (Figure 13g); and positioning the distal end portion of the catheter shaft and the prosthetic heart valve at or adjacent an implantation location (Figure 13g; 6); and expanding the prosthetic heart valve and the expansion device from the compressed configuration to an expanded configuration (Figure 13h), but it does not specifically teach the expansion device comprising an inner expandable member and an outer expandable member, wherein the outer expandable member extends radially outwardly from the inner expandable member and extends helically from a proximal portion end of the inner expandable member to a distal end portion of the inner expandable member, thereby forming a helical passageway between the expansion device and the prosthetic heart valve when the expansion is in the expanded configuration.
However, the Cribier reference teaches that the balloon catheter may be provided with perfusion lumens to allow for flow during expansion of the balloons ([¶ 0178]), wherein the Condado reference further teaches a balloon catheter which may be used for perfusion of fluids during treatment, wherein the balloon catheter includes an inner expandable member (Figure 21; 1012) and an outer expandable member extending radially outwardly from the inner expandable member (Figure 21; 1010).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the expansion device of the Cribier reference with the expansion device of the Condado reference comprising an inner expandable member and an outer expandable member, to provide a balloon that may maintain perfusion during the necessary time to perform the procedure (Condado; Column 18, Lines 5-13).
	Although the Cribier and Condado combination does not specifically teach the outer balloon extending helically from a proximal portion end of the inner expandable member to a distal end portion of the inner expandable member, thereby forming a helical passageway, the Blackshear reference teaches a perfusion catheter that includes a helical balloon that extends from a proximal end to a distal end (Figure 1; 34) and forms a helical passageway for the perfusion of fluids (Figure 1; 36), wherein the balloon includes a main portion, a proximal portion (Figure 3; 32), and a distal portion (Figure 1; 30), and wherein the proximal portion and the distal portion are narrower than the main portion and are fixedly coupled at the ends (Column 7, Lines 54-60).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer expandable member of the Cribier and Condado combination include the helical shape of the Blackshear, with the narrow proximal and distal portions that are fixedly coupled to the inner expandable member to provide a helical passageway to allow the patient’s blood to flow freely over the outer expandable member during the procedure (Blackshear; Column 7, Lines 37-53).
Concerning claim 20, the combination of the Cribier, Condado, and Blackshear references as discussed above teaches the method of claim 18, wherein the Condado reference further teaches that the outer expandable member may move freely relative to the inner expandable member (Condado; Column 21, Lines 27-36)
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cribier (US 2005/0251251) in view of Condado (US 7384411) and Blackshear, Jr. et al. (US 5308356) as applied to claims 16-18 and further in view of Grayzel (US 4878495).
Concerning claim 19, the combination of the Cribier, Condado, and Blackshear references as discussed above teaches the method of claim 18, but does not specifically teach the main portion being fixedly coupled to the inner expandable member.
However, the Grayzel reference teaches a device for use in valvuloplasty procedures, wherein the device includes an expansion member which also includes an inner member (Figure 3; 350) and an outer expandable member (Figure 3; 360, 370), wherein the reference teaches that the balloons are in fixed position relative to each other, therein suggesting that they are fixed along the length of the plurality of balloons (Column 3, Lines 6-12).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the outer expandable member of the Cribier, Condado, and Blackshear combination be fixed along the length of the balloon as in the Grayzel reference as an alternative method of fixing the outer expandable member to the inner expandable member which would have the expected result of providing improved anatomical structure and function to the valve treated by the method (Grayzel; Column 3, Lines 6-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ravenscroft et al. reference (US 5954740) teaches a balloon having a plurality of projections defining longitudinal and circumferential grooves (Figure 1); the Freyman reference (US 7244242) teaches a perfusion balloon including a helical balloon; the Kung reference (US 2009/0264820) teaches a method of delivering a prosthetic heart valve via an expansion device including an inner expandable member and an outer expandable member (Figure 10); the Burton reference (US 2012/0083821) teaches an expansion device including an inner balloon including a plurality of outer expandable members including narrowed proximal and distal end portions (Figure 8); and the Roche et al. reference (US 2012/0226303) teaches an inner expandable member and a helically attached outer expandable member (Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/6/2022